United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clifton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Laura Kaplysh, for the appellant
Office of Solicitor, for the Director

Docket No. 09-265
Issued: October 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 5, 2008 appellant, through his representative, filed a timely appeal from a
January 16, 2008 decision of an Office of Workers’ Compensation Programs’ hearing
representative and a September 9, 2008 merit decision denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an injury on January 19, 2007 as alleged.
FACTUAL HISTORY
On April 11, 2007 appellant, then a 55-year-old carrier, filed a traumatic injury claim
alleging that on January 19, 2007 he injured the left side of his back when he unloaded a hamper
from a truck. He stopped work on January 20, 2007 and returned to work on March 31, 2007.
Appellant’s supervisor noted that appellant was on leave under the Family and Medical Leave
Act (FMLA) from January 20 to March 31, 2007.

In a report dated January 19, 2007, Dr. Salvatore Patti, a chiropractor, diagnosed left
sciatica originating in the sacroiliac region. He found that appellant could not deliver mail but
could work inside or driving.
In an undated statement received May 21, 2007, appellant related that he did not initially
report his injury because he occasionally experienced pain with lifting which subsided with rest.
He informed his supervisor on January 19, 2007 before he left work that he was having back
pain. Appellant’s condition did not improve and a subsequent magnetic resonance imaging
(MRI) scan showed a herniated disc. He related that he had not experienced any prior similar
injury.
An MRI scan of the lumbar spine, obtained on February 8, 2007, revealed a disc bulge at
L4-5 with a “superimposed left posterolateral disc herniation at this level” and a posterior disc
bulge at L5-S1.
In a report dated May 2, 2007, Dr. Joseph J. Young, a chiropractor, discussed appellant’s
history of low back pain beginning January 19, 2007. He diagnosed nonallopathic lesions of the
lumbar, sacral, pelvic and thoracic region, lumbar sprain, a muscle spasm and displacement of
the lumbar spine without myelopathy.
On May 18, 2007 Dr. MaryAnn Benigno, a Board-certified osteopath, related that
appellant provided a history of lifting and pulling large containers at work. Appellant
experienced heat in his left hip during the day with pain by evening radiating into his left thigh.
The following day the pain was “severe and debilitating.” Dr. Benigno noted that the
February 8, 2007 MRI scan showed a herniated nucleus pulposus (HNP) on the left posterior at
L4-5 and a posterior bulge at L5-S1. She diagnosed an HNP secondary to the injury sustained by
pulling, pushing and lifting of items in the mailroom.
By decision dated June 28, 2007, the Office denied appellant’s claim, finding that the
medical evidence did not establish a condition due to the claimed January 19, 2007 work
incident.
On July 23, 2007 appellant requested a telephone hearing. At the telephone hearing, held
on November 15, 2007, he described the January 19, 2007 work incident and noted that he
sought treatment with a chiropractor on that date. The hearing representative advised that
appellant needed to submit a report from a physician who provided the date that the incident
occurred and a reasoned opinion on causal relationship. She further described the limitations on
chiropractors under the Federal Employees’ Compensation Act.1
On December 3, 2007 Dr. Benigno related that appellant reported sustaining an injury on
January 19, 2007. She diagnosed a herniated disc and stated, “This condition could have
worsened from pushing, pulling and lifting items in the mailroom.”
In an undated report received on December 17, 2007, Dr. Young indicated that he
evaluated appellant on January 22, 2007 for numbness of the left leg which began three days
1

5 U.S.C. §§ 8101-8193.

2

before after he pulled hampers at work. He indicated that an MRI scan showed a left paracentral
disc herniation at L4-5 and a disc bulge at L5-S1. Dr. Young found that appellant sustained a
permanent injury that occurred “as a direct result of performing his duties at work.” In a
December 12, 2007 addendum, he related that x-rays revealed misalignments “with left vertebral
rotation of the L3-5 vertebral bodies” and a pelvic misalignment.
By decision dated January 16, 2008, the hearing representative affirmed the June 28,
2007 decision. She found that appellant established that the January 19, 2007 employment
incident occurred as alleged; however the medical evidence was insufficient to show that he
sustained a diagnosed condition resulting from the incident.
On April 22, 2008 Dr. Young discussed his initial treatment of appellant on January 22,
2007 for an injury sustained at work on January 19, 2007. He related that x-rays obtained on
January 31, 2007 showed “multiple subluxations throughout the thoracic and lumbar spine as
well as the pelvic views. My initial diagnosis of [appellant] was lumbar sprain/strain with spinal
subluxations present throughout the thoracic and lumbar spines as well as the right ilium.”
Dr. Young discussed the findings on MRI scan and stated:
“Based on these findings, my diagnosis is lumbar disc syndrome with radiculitis
at L4-5 and L5-S1 disc levels. Multilevel subluxations were found through the
thoracic and lumbar spines with right ilium being subluxated as well which
cause[s] increased stresses to the area and contributes to [appellant’s] continual
state of pain. It is clear that [appellant] has suffered a permanent injury. It is also
clear to me that these injuries occurred as a result of on[-]the[-]job duties.”
On May 9, 2008 appellant’s daughter, as his representative, requested a new hearing or a
new review of the case based on newly submitted medical evidence. She submitted an April 10,
2008 report from Dr. Benigno, who stated:
“To clarify my findings, [appellant] gave a history of being injured at work
January 19, 2007 lifting and pulling heavy containers. An MRI scan performed
on February 8, 2007 confirmed disc bulge at L4-5. There was disc herniation at
L4-5 resulting in thecal sac compression. There was also posterior disc bulge at
L5-S1. These findings confirmed my diagnosis of lumbar sacral sprain with
bulging and disc herniation as a result of [appellant’s] injury at work
January 19, 2007.”
On January 19, 2008 appellant, through his representative, requested reconsideration. By
decision dated September 9, 2008, the Office denied modification of its January 16, 2008
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
2

5 U.S.C. §§ 8101-8193.

3

States” within the meaning of the Act, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
ANALYSIS
Appellant alleged that he sustained an injury to his back on January 19, 2007 while lifting
and pulling hampers. He established that the January 19, 2007 incident occurred at the time,
place and in the manner alleged. The issue is whether the medical evidence establishes that
appellant sustained a back injury as a result of this incident.
The Board finds that appellant has not established that the January 19, 2007 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.8
In a report dated May 18, 2007, Dr. Benigno discussed appellant’s history of
experiencing left hip heat and pain progressively worsening and extending into his left leg after
he lifted and pulled hampers at work. She noted that an MRI scan showed an HNP at L4-5 on
the left and an L5-S1 posterior bulge. Dr. Benigno diagnosed an HNP due to pushing, pulling
and lifting at work. She did not, however, provide the date of the lifting incident or provide any
rationale for her conclusion. A physician must provide a narrative description of the specific
employment incident and a reasoned opinion on whether the employment incident described
caused or contributed to appellant’s diagnosed medical condition.9
3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

John W. Montoya, 54 ECAB 306 (2003).

4

On December 3, 2007 Dr. Benigno noted that appellant described an injury on
January 19, 2007. She diagnosed a herniated disc which she found “could have worsened from
pushing, pulling and lifting items in the mailroom.” Dr. Benigno’s opinion that appellant’s work
pushing and lifting could have worsened a herniated disc is couched in speculative terms and is
of diminished probative value.10 She did not provide any rationale for her causation finding. A
mere conclusion without the necessary rationale explaining how and why the physician believes
that a claimant’s accepted exposure could result in a diagnosed condition is not sufficient to meet
a claimant’s burden of proof.11
On April 10, 2008 Dr. Benigno noted that appellant provided a history of a work injury
on January 19, 2007 after lifting and pulling containers. She related that the MRI scan on
February 8, 2007 confirmed her “diagnosis of lumbar sacral sprain with bulging and disc
herniation as a result of appellant’s injury at work January 19, 2007.” Dr. Beningo, however,
provided insufficient medical rationale explaining the mechanism by which the January 19, 2007
incident caused a disc herniation. The Board has held that a medical opinion not supported by
medical rationale is of little probative value.12
On January 19, 2007 Dr. Patti, a chiropractor, diagnosed left sciatica originating in the
sacroiliac region and listed work restrictions. Section 8101(2) of the Act provides that the “term
‘physician’ includes chiropractors only to the extent that their reimbursable services are limited
“to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist….”13 A chiropractor cannot be considered a physician under the
Act unless it is established that there is a subluxation as demonstrated by x-ray evidence.14
As Dr. Patti did not diagnose a subluxation in this report as demonstrated by x-ray, he is not
considered a “physician” under the Act and his report is of no probative value.15
In a report dated May 2, 2007, Dr. Young, a chiropractor, discussed appellant’s history of
low back pain beginning January 19, 2007. He diagnosed nonallopathic lesions of the lumbar,
sacral, pelvic and thoracic region, lumbar sprain, muscle spasm and displacement of the lumbar
spine without myelopathy. In an undated report, Dr. Young indicated that he evaluated appellant
on January 22, 2007 for numbness into the left leg that began three days earlier after he pulled
hampers at work. He reviewed the findings on MRI scan of a left paracentral disc herniation at
L4-5 and a disc bulge at L5-S1. Dr. Young attributed appellant’s condition to “performing his
duties at work.” In a December 12, 2007 addendum, he related that x-rays revealed
misalignments “with left vertebral rotation of the L3-5 vertebral bodies” and a pelvic
10

Id.

11

See Beverly A. Spencer, 55 ECAB 501 (2004).

12

Caroline Thomas, 51 ECAB 451 (2000).

13

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

14

The Office’s regulation, at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See
Mary A. Ceglia, 55 ECAB 626 (2004).
15

Isabelle Mitchell, 55 ECAB 623 (2004).

5

misalignment. As noted, under section 8101(2) of the Act, chiropractors are only considered
physicians and their reports considered medical evidence to the extent that they treat spinal
subluxations as demonstrated by x-ray to exist.16 The Office’s regulations at 20 C.F.R.
§ 10.5(bb) define subluxation as an incomplete dislocation, off-centering, misalignment, fixation
or abnormal spacing of the vertebrae which must be demonstrable on any x-ray film to an
individual trained in the reading of x-rays.17 As Dr. Young diagnosed a misalignment of the
spine by x-ray, his report is that of a physician under the Act. However, he attributed a disc
herniation at L4-5 and a disc bulge at L5-S1 to appellant’s work duties. Chiropractors are
considered physicians only to the extent of treating spinal subluxations based on x-ray. A
chiropractor is not competent to address other conditions.18 Dr. Young’s opinion on the etiology
of appellant’s herniated disc and disc bulge thus, does not constitute competent medical
evidence.19
In a report dated April 22, 2008, Dr. Young reviewed his initial treatment of appellant on
January 22, 2007 for an injury sustained at work on January 19, 2007. He indicated that x-rays
obtained on January 31, 2007 revealed subluxations in the thoracic and lumbar spine. Dr. Young
advised that he initially diagnosed lumbar sprain and spinal subluxations in the thoracic, lumbar
and ilium. After reviewing the MRI scan, he diagnosed lumbar disc syndrome with radiculitis at
L4-5 and L5-S1. Dr. Young found that the thoracic, lumbar and right ilium subluxations
increased the stress on the area and contributed to appellant’s pain and concluded that his injuries
resulted from his work duties. As the chiropractor diagnosed a subluxation by x-ray, he is
considered a physician under the Act.20 Dr. Young, however, did not explain how the
January 19, 2007 work incident caused the spinal subluxation. Medical reports not containing
rationale on causal relationship are entitled to little probative value.21
On appeal, appellant’s representative contends that Dr. Beningo’s most recent report
attributed appellant’s herniated disc to his January 19, 2007 work injury. As noted, however,
Dr. Beningo did not provide sufficient medical rationale in support of her opinion. She did not
explain her conclusion that the MRI scan “confirmed” her diagnosis of lumbar sprain and a disc
herniation due to the January 19, 2007 work incident in view of the speculative finding in her
December 3, 2007 report that appellant’s disc herniation “could have worsened” from lifting and
pulling items in the mailroom. Appellant’s representative also maintained that, in a report dated
April 22, 2008, Dr. Young diagnosed a subluxation due to his work injury and provided rationale
for his opinion. As previously discussed, however, Dr. Young did not explain how the
January 19, 2007 employment incident resulted in a subluxation and thus his opinion is of little
16

5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004).

17

See supra note 14.

18

See 5 U.S.C. § 8101(2)-(3); George E. Williams, 44 ECAB 530 (1993).

19

Ronald Q. Pierce, 53 ECAB 336 (2002) (as a chiropractor may qualify as a physician only in the diagnosis and
treatment of spinal subluxation, his or her opinion is not considered competent medical evidence in evaluation of
other disorders).
20

Paul Foster, supra note 16.

21

Mary E. Marshall, 56 ECAB 420 (2005).

6

probative value. An award of compensation may not be based on surmise, conjecture,
speculation, or upon appellant’s own belief that there is a causal relationship between his
claimed condition and his employment.22 Appellant must submit a physician’s report in which
the physician reviews those factors of employment identified by him as causing his condition
and, taking these factors into consideration as well as findings upon examination and the medical
history, explain how employment factors caused or aggravated any diagnosed condition and
present medical rationale in support of his or her opinion.23 He failed to submit such evidence
and did not meet his burden of proof.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury on January 19, 2007 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 9 and January 16, 2008 are affirmed.
Issued: October 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

22

George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

23

Robert Broome, 55 ECAB 339 (2004).

7

